Citation Nr: 1343053	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1969 to April 1971.  He is the recipient of the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and June 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he currently has asthma which arose during his period of active service.  He has reported being treated for asthma while in Vietnam.  He has further indicated that he was given cough syrup and medications for chest congestion.  The Veteran has also stated that if any records were kept they were located in the aid station which caught fire while he was there.  He has further reported having had breathing problems since his return from Vietnam.  

VA treatment records associated with claims folder reveal that the Veteran has been diagnosed with asthma.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To date, the Veteran has not been afforded a VA examination to address the etiology of any current respiratory disorder, including asthma, and its relationship, if any, to his period of service.  Given the foregoing, an examination is warranted.  

The Board further observes that the last VA treatment records associated with the claims folder date back to April 2012.  As this matter is in remand status, an attempt should be made to obtain up-to-date treatment records with regard to treatment for any respiratory disorders, including asthma.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any treatment facilities/providers who have provided treatment for any respiratory problems, including asthma, since April 2012, or earlier (if any).  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record.

2.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any current respiratory disorder, including asthma.  All indicated tests and studies should be performed and all findings must be reported in detail.  All pertinent records and a copy of this remand must be made available for review and such review must be noted by the examiner in the report.  The examiner is requested to identify any respiratory disorder, including asthma, which is present.  Thereafter, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disorder, including asthma, if found, had its onset in service or is otherwise related to the Veteran's period of service from March 1969 to April 1971, to include as a result of exposure to AO.  Complete detailed rationale must be provided for any opinion that is rendered.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


